This case was reversed at the Dallas Term on the proposition that the evidence did not sustain the conviction. In other words, that the proof showed that appellant in making sales sold for a wholesale house in Waxahachie, and was not amenable to the statute. The Assistant Attorney-General controverts this position and insists that the testimony against appellant brings him within the statute. On a more careful consideration we believe that we were in error in our construction of the law in the original opinion. The conviction was under subdivision 3 of article 5049 of the Revised Civil Statutes, which reads as follows: "From every traveling person selling patent or other medicine $100, and no traveling person shall so sell until said tax is paid, provided that this tax shall not apply to commercial travelers, drummers or salesmen making sales or soliciting trade for merchants engaged in the sale of drugs or medicines by the wholesale." As we construe this statute the exemption is in favor of the commercial traveler, the drummer, and the salesman making sales or soliciting trade for merchants engaged in the sale of drugs or medicines by the wholesale. This does not exempt either of the classes named from the tax if they sell at retail although they represent a wholesale house. The proof here shows that appellant represented a wholesale house but he did not sell by wholesale but made his sales by retail; that is, he was a traveling person selling medicine at retail but for a wholesale house. The exemption, we take it, is in favor of a wholesale house making sales as a wholesale house to retail dealers, and it was not intended to exempt persons selling at retail for a wholesale house. If the construction is true, which appears to be our original interpretation of the statute, then the law would be inimical to the constitution, which inhibits class legislation as to subjects of taxation. The construction we now place upon the law renders every traveling person selling patent or other medicines, whether he represents himself or some other person, and whether he represents a retail or a wholesale house, if he sells at retail, liable to the tax, and so the act is not violative of the constitution as class legislation; that is, all traveling persons doing the same thing, that is, selling patent or other medicines by retail, are amenable to the tax. The other construction which we heretofore placed upon the act would be class legislation, as it would permit one person to do, without being taxed, the same thing for which another would be taxed. *Page 251 
However, there are other questions in this case which must reverse it. The information based, as heretofore stated, on article 5049, subdivision 3, undertook to set out all of the negative averments but failed to allege that appellant was not "a salesman making sales." This is a part of the proviso and is as much a negative averment as the other portions thereof, and should have been set out in the information. Furthermore, the record fails to show that the County of Parker had levied any tax upon this occupation. The information alleges that a tax of $50 had been levied by the commissioners court and the judgment is for $150, which includes both State and county taxes. Of course, in the absence of some proof that such tax had been levied by the commissioners court, the judgment cannot be sustained.
The motion for rehearing is accordingly overruled, and in accordance with this opinion the judgment is reversed and remanded.
Reversed and remanded.